Citation Nr: 1543306	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-18 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for metastatic lung cancer, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty for training purposes from November 1974 to April 1975 and he served on active duty from November 1975 to October 1983.  A May 1984 administrative decision determined that he was discharged under other than dishonorable conditions from his second period of active service dating from April 13, 1979 to October 28, 1983.  He died on September [redacted], 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

In January 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records, as well as a VA medical opinion.  The action specified in the January 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Initially, prior to any determination on the merits of the claims, the Board notes that it is not clear whether the appellant has proper legal standing in the matters on appeal, and if so, in what capacity (i.e., as the legal guardian of a dependent minor child and/or as a surviving spouse).  Specifically, although the appellant's November 2007 claim states that she and the Veteran were divorced in August 2000, the Veteran's death certificate states that he was divorced, and the Veteran's sister paid his burial expenses, the appellant's statements of record appear to claim that she is the Veteran's surviving spouse.  Although she submitted copies of her and the Veteran's marriage certificate, there is no conclusive evidence demonstrating that she is the Veteran's surviving spouse for VA purposes.  See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.1(j), 3.50, 3.54, 3.55 (2015).  

Notwithstanding, at the time of the Veteran's death, it appears that the appellant was the mother and legal guardian with custody of two minor children in common with the Veteran (NME and ATE).  During the course of this appeal, on October 4, 2008, one of those children, MNE, turned 18 years old.  Despite the appellant's statements indicating that MNE has been pursuing an approved course of education, no confirmatory evidence to that effect has been submitted.  MNE has not filed a claim for death benefits on her own behalf.  See 38 C.F.R. §3.152(c)(1).  

It does appear, however, that ATE, who was born in March 1997, is still a surviving child for VA purposes.  Therefore, as one of the appellant's children remains under 18, the Board will proceed with consideration of this appeal.  


FINDINGS OF FACT

1.  The Veteran's lung cancer did not have onset in service or within one year of service and was not caused or permanently aggravated by his active military service.  

2.  The Veteran died in September 2007; the death certificate lists the immediate cause of death as cardio-respiratory arrest due to metastatic lung cancer.
 
3.  At the time of his death, the Veteran was service connected for degenerative arthritis of the cervical spine, left shoulder strain, and right knee strain.  
 
4.  The competent evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lung cancer, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

2.  The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefit

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  The substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000 (2015); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

At the time of the Veteran's death, he had a pending claim for entitlement to service connection for lung cancer.  While the appellant's claim for accrued benefits was filed within one year of the Veteran's death and the Board will assume for purposes of this discussion that the appellant has standing, the claim for accrued benefits must still fail because the evidence does not establish that the Veteran would have prevailed on his claim if he had not died.  

VA treatment records reflect that the Veteran was diagnosed with stage IV adenocarcinoma of the lungs with right rib metastasis in 2007.  No specific etiology of this condition is noted in either VA or private treatment records.  

The Veteran's service treatment records are negative for any diagnosis of lung cancer, but during his active service, he worked as an aircraft mechanic, which could potentially have exposed him to asbestos, although no specific exposure is documented.  The Veteran also worked as an auto mechanic after his separation from service, but again, no specific asbestos exposure is documented.

In July 2013, a VA medical opinion was obtained.  Dr. M.M., a Director of Clinical Pulmonary Medicine, reviewed the Veteran's claims file and opined that it is more likely than not that asbestos exposure was not the main cause of his lung cancer.  

As an initial matter, Dr. M.M. noted that it is not possible to accurately determine the Veteran's degree of exposure to asbestos, as a detailed occupational history is not available.  Dr. M.M. conceded that some asbestos exposure was possible due to the Veteran's work as an aircraft mechanic in the military and as a car mechanic after service; however, even assuming that he was exposed, given the relatively brief period of time the Veteran's worked in these positions, such exposure would have been modest and of short duration.  Furthermore, the Veteran's CT scans showed no evidence of asbestos plaques or asbestosis and the Veteran reported smoking a pack of cigarettes a day for thirty-seven years.  While asbestos exposure is a known risk factor for lung cancer and the possibility of a small role as a co-carcinogen cannot be conclusively ruled out, given the Veteran's at most modest exposure and lengthy history of tobacco abuse, Dr. M.M. concluded that asbestos exposure was unlikely the primary cause of the Veteran's lung cancer.  

Based on the above evidence, the Board finds that entitlement to service connection for lung cancer for accrued benefit purposes must be denied.  There is no evidence that the Veteran's lung cancer had onset in service or for decades after service.  Furthermore, the preponderance of the evidence weighs against a finding that the Veteran's lung cancer was caused by or otherwise related to service.  Although it is conceded that it is possible that asbestos was a cause of the Veteran's lung cancer, the available evidence suggests that such a relationship does not rise to the level of equipoise in this case.  None of the Veteran's treatment providers has found, or even suggested, any relationship between his disability and service.  The July 2013 VA examiner concluded that exposure to asbestos in service, if any, was less likely than not the cause of his lung cancer.  Neither the Veteran nor the appellant has submitted any competent evidence to the contrary.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Therefore, the preponderance of the competent evidence of record is against the claim.  

To the extent that either the Veteran or the appellant can be said to have offered an opinion concerning the etiology of his lung cancer, they have not demonstrated that they have any knowledge or training in determining the etiology of such conditions.  In other words, they are lay people, not medical experts.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although this case concerns lay etiology opinions rather than diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed lung cancer due to asbestos exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran and appellant's, as well as this adjudicator's, opinion of the etiology of his disability is not competent evidence and is entitled to little to no probative weight.

For the above reasons, entitlement to service connection for lung cancer, for accrued benefit purposes, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

For a service-connected disability to be the cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) ; see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2015). 

The basic facts are not in dispute.  The death certificate lists the immediate cause of the Veteran's death as cardio respiratory arrest due to or as a consequence of metastatic lung cancer.  At the time of the Veteran's death, he was service connected for the following disabilities: degenerative arthritis of the cervical spine with radicular pain, left shoulder strain, and right knee strain.  There is no evidence that any of these service connected disabilities caused or substantially contributed to the Veteran's death.  

The Veteran was not service connected for lung cancer at the time of his death and the Board has discussed in detail above why service connection for this disability is not warranted.  

However, the appellant essentially contends that the Veteran's stage IV lung cancer was not diagnosed until March 2007, only six months prior to his death, because he was unable to or did not seek proper medical treatment or regular health screenings sooner due to his mental condition that she asserts began during or is related to his military service.  She asserts that the Veteran's mental condition began after he became depressed during service in approximately 1982 after he was treated unfairly and his rank was reduced.  See November 2007 VA Form 21-4142 and November 2008 Notice of Disagreement.  

A review of the Veteran's service treatment records shows that he sought treatment for what was described as an accidental self-inflicted gunshot wound in his right hand in May 1978, an attempted suicide attempt in October 1978 which the Veteran labeled as "drug abuse", and orthopedic pain in January 1982 after he was hit with a nightstick by a police officer.  His personnel records show that he served honorably without any indication of disciplinary infractions prior to his second period of active duty service from which he was subsequently discharged from under "other than honorable conditions" due to "misconduct - minor disciplinary infractions."  As previously stated, however, an administrative decision dated in May 1984 found that the character of discharge from his second period of active duty service was under other than dishonorable conditions.  

Post-service VA and private treatment records and examination reports show that the Veteran was diagnosed with a series of personality disorders following VA examination in July 1984.  In November 1986, he was diagnosed with depression and "? schizophrenia."  A 1993 VA inpatient treatment record shows "a chronic history of paranoid schizophrenia."  Post-service records also reflect a history of substance abuse.  

Service connection was not in effect for an acquired psychiatric disorder during the Veteran's lifetime.  Although the Veteran repeatedly applied for service connection for a psychiatric disability, he was also repeatedly denied.  

In April 2013, the Veteran's claims file was referred to a VA physician, Dr. J.N., who concluded that it is less likely than not that the Veteran prior to his death suffered from an acquired psychiatric disability that had onset in service or within one year of service or that was otherwise related to his active military service.  

Dr. J.N. noted that the Veteran's service treatment records, as well as medical records from the years immediately following his separation from service are negative for a diagnosed acquired psychiatric disability, although he was treated for substance abuse and was noted to suffer from personality disorders.  It was not until the 1990s that the Veteran began to complain of hallucinations and these were quite often judged to be secondary to substance induced psychosis or malingering to obtain housing, although the possibility of schizophrenia was also addressed.  

Dr. J.N. concluded based on a review of the entire record that the Veteran more likely than not suffered from a personality disorder, not otherwise specified (elements consistent with antisocial, paranoid, and borderline personality disorder), which pre-existed his military service, as is evidenced by his history of juvenile offenses and disciplinary problems, and continued during and after the Veteran's military service.  However, his primary psychiatric problems where related to his cocaine dependence, which likely caused his reported hallucinations and violent mood swings.  The Board notes that service connection is not generally granted for either personality disorders or substance abuse, unless there is evidence that an event or injury in service caused or aggravated the condition.  In this case, there is no competent or credible evidence of such an event or injury.  Although the appellant has claimed that the Veteran told her he was treated unfairly in service and that this made him depressed, these allegations were made many years after separation from service and are not supported by the contemporaneous records.  Those records suggest that the Veteran's difficulties in service stemmed from his insubordination and misconduct, and that the Veteran had a history of behavioral problems that preceded his enlistment.  The Veteran did not serve in combat and there is no evidence of military sexual assault or other trauma of record.  Accordingly, the preponderance of the evidence weighs against a finding that any substance abuse and misconduct by the Veteran during his active service can be attributed to his active service.  Accordingly, service connection for any acquired psychiatric disability is not supported.  

Based on the above evidence, entitlement to service connection for the cause of the Veteran's death must be denied.  The competent evidence does not establish that a service connected disability or a disability that should have been service connected was either the principal or a contributory cause of the Veteran's death.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was provided with the relevant notice and information in a letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, to the extent that any notice was deficient, no prejudice inured, as VA previously reviewed and remanded this case for further development.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The appellant was also provided with VA medical opinions which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for lung cancer, for accrued benefit purposes, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


